Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.23AI

 

FORTY-THIRD AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

 

This FORTY-THIRD AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”).  This Amendment shall be
effective as of the date last signed below (the “Effective Date”).  CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement (Document #2301656) effective as of January 1, 2010 (the “Agreement”),
and now desire to further amend the Agreement in accordance with the terms and
conditions set forth in this Amendment.  If the terms and conditions set forth
in this Amendment shall be in conflict with the Agreement, the terms and
conditions of this Amendment shall control.  Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement.  Upon execution of
this Amendment by the parties, any subsequent reference to the Agreement between
the parties shall mean the Agreement as amended by this Amendment.  Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

CSG and Customer agree as follows as of the Effective Date:

 

1.

Pursuant to the Forty-first Amendment to the Agreement dated March 4, 2014 (CSG
document number 2504666), Financial Forecaster Light in CSG Vantage® was added
to the Agreement.  Schedule F, “FEES,” CSG SERVICES, was amended to add Section
XIII. entitled “Financial Forecaster in CSG Vantage®,” to include fees for
Financial Forecaster Light in CSG Vantage for the delivery of CPSM-318 daily
snapshot reports in Vantage Plus.  Customer desires to receive, and CSG agrees
to provide, CPSM-308 daily snapshot reports in Vantage Plus in addition to
CPSM-318 daily snapshot reports.  As a result, Schedule F, “FEES,” CSG SERVICES,
Section XIII. entitled “Financial Forecaster in CSG Vantage®,” shall be deleted
in it’s entirely and replaced with the following:

 

CSG SERVICES

XIII.  Financial Forecaster in CSG Vantage®

 

Description of Item/Unit of Measure

Frequency

Fee

A.  Financial Forecaster Light in CSG Vantage ®

 

 

    1.  Financial Forecaster Light Report Fee (*** ******) (Note 1) (Note 3)

*******

$********

    2.  ***-**** implementation fee for CPSM-318 and CPSM-308 daily snapshot
reports into DSH schema (Note 2)

********

$*********

Note 1: Includes only the delivery of the CPSM-318 and the CPSM-308 daily
snapshot reports in Vantage Plus and their associated tables in CSG Vantage®.  

Note 2: CSG and Customer shall use commercially reasonable efforts to enter into
a mutually agreeable Statement of Work covering the implementation of the
Services.

Note 3:  CSG and Customer agree that the Financial Forecaster in CSG Vantage is
exempt from the ******* *********** ********* *** ******** as set forth in
Schedule * of the Agreement as these tables are populated from an *** ** ***
********** *********** *******.

 

 




 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

 

DISH NETWORK L.L.C.

CSG SYSTEMS, INC.

 

By:  /s/ John W Swieringa

 

By:  /s/ Joseph T Ruble

 

Name: John W. Swieringa

 

Name:  Joseph T. Ruble

 

Title:  Senior Vice President and Chief Information

           Officer

 

Title:  EVP,CAO & General Counsel

 

Date:  August 29, 2014

 

Date:  2 Sept 2014

 

 

 